internal_revenue_service p o box cincinnati oh release number release date date date legend v grant program x dollars amount y dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures and educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 and that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your mission is to promote entrepreneurship self-reliance global understanding free enterprise and to enhance the quality of life by supporting the arts education health advancements and preservation of the environment you also support the promotion of national security as an integral part of the values of duty and freedom you will award grants under the v for the following types of fellowships and or other activities and products in support of your mission study writing teaching lecturing and or research at an educational_institution governmental agency or public charity development of curriculum initiatives or programs within an educational_institution governmental agency or public charity development of and or presentations at a symposium writing and publication of articles books treatises policies procedures white papers or other publications in print or electronic media transcription recording and or filming of interviews and other content regarding activities in support of your mission travel to national and international locations to visit institutions programs and or persons involved in activities in support of your mission and or other activities serving to broaden the understanding of the grantee regarding your mission and which would make a contribution to the body of knowledge regarding your mission you will post an announcement of the availability of the grant program on your website and will include application procedures to apply applicants must be currently enrolled in or have completed a graduate degree program or phd program at an accredited university and possess at least two years of significant professional or research experience in the applicant’s chosen subject area applicants must be exceptionally qualified and possess a deep comprehension of their chosen subject area related to your mission each applicant must have an established record of individual and or professional achievements relatives of the selection committee and relatives of your trustees offices employees or substantial contributors are not eligible for the grant award you will select your grantees from a diverse pool of applicants you have identified including graduate students academicians journalists policy makers practitioners researchers scientists and other professionals in various fields your staff will invite qualified candidates to submit a brief letter of inquiry accompanied by curriculum vitae before proceeding with a full proposal applicants who are selected to submit a full proposal will submit the complete application to the selection committee applicants who are selected to submit a full proposal should submit the following information along with the application form two-page executive summary of the project consisting of project description goals and objectives application to your mission evaluation process amount requested and timeline complete project description including purpose goals and objectives application to your mission and process for measuring success of project implementation process and timeline including beginning and ending dates description and role of educational_institution governmental entity or public charity evaluation process including expected outcomes manner in which results will be calculated and description of funding of project in future years if applicable geographic scope of project temized budget including sources of additional funding if applicable curriculum vitae two letters of recommendation from academic and or professional references and appendices your selection committee consists of your president and trustee your vice president and trustee and an additional trustee as defined in your bylaws members of the selection committee must be currently serving as your family trustees any vacancy on the selection committee will be filled by the unanimous vote of the remaining committee members no member of the selection committee shall be in a position to derive a private benefit directly or indirectly in the event that a certain grant applicant is selected over any other applicant grants will be awarded on an annual basis in an amount commensurate with the expenses of a fellowship as well as funding research travel administration and related expenses grant awards may range from x dollars to y dollars per year subject_to funding availability grantees will be eligible to receive a set term of renewals appropriate to the scope of the project you will award the grant directly to an educational_institution governmental agency or public charity the educational_institution governmental agency or public charity will house the applicant and supervise the progress of the fellowship for grants to support the enrollment of a grantee at an educational_institution the grant shall be used only for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code and for room and board applicants requesting funds from you must provide a notarized statement that funds received will be used for the intended purposes of the v you will also require this of the host institution in addition the grantee and host institution will enter into a grant agreement with you that sets forth their individual responsibilities under the grant you will monitor and evaluate grants to ensure that funds are properly utilized in accordance with the following e e e e e written progress report provided by each grantee on an annual basis summary of use of funds awarded the manner in which such use fulfilled grant purposes verification of the report by an appropriate_official at the educational_institution governmental agency or public charity and final report at the conclusion of the grant period if there is an instance where the reports submitted or other information including the failure to submit reports indicate that all or any part of a grant is not being used for its intended purposes you will contact the grantee and conduct an investigation the investigation will include verbal and written responses from the grantee to inquiries from you as well as corroboration of information by the educational_institution governmental agency or public charity involved in the project as applicable you will withhold further payments of grant funds until the investigation is complete and the grantee has complied with required reporting if you determine that all or any part of a grant is being diverted from its intended purposes you will take reasonable and appropriate steps to recover the grant funds and or to ensure restoration of diverted funds to the purposes of the grant this would include the pursuit of legal remedies as appropriate under the circumstances you will retain complete records with respect to all individual grants awarded including the following e e e e e e all information obtained by you to evaluate the qualifications of potential grantees identification of grantees including confirmation that no grantee bears any relationship to a director officer or other disqualified_person of you within the meaning of sec_4946 of the code completed application of each grantee amount and purpose of each grant_date of each grant payment information provided by the grantee and educational_institution governmental agency or public charity as applicable as part of monitoring and evaluation procedures to ensure that grant funds are properly utilized and progress has been made to achieve the purpose of the grant e information regarding investigation of jeopardized grants and e any additional information secured in the course of the grant administration process basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements
